Citation Nr: 1123231	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-24 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1982 to May 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a right knee disorder.  

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in San Diego, California, hence, that RO now has jurisdiction over the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Right knee patellofemoral pain syndrome is shown to have its onset during active service and the competent and credible evidence shows a current diagnosis and continuity of symptoms since service.  


CONCLUSION OF LAW

A right knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

In a July 2009 substantive appeal, via a VA Form 9, the Veteran contends that his right knee disability is due to spending long hours cooking and supervising and managing people as a culinary specialist during service.  He also noted climbing ladder wells six to seven decks high onboard his ship during service on a daily basis.  He has tried to ignore the pain in his right knee, but it continues to get worse since separation from service.  The Veteran asserts that service connection is warranted for a right knee disorder.      

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidentiary record, the Board concludes that service connection is warranted for a right knee disorder.    

Review of the Veteran's service treatment records reveals a diagnosis of patellofemoral pain syndrome.  In a February 2008 report of medical history, the Veteran reported "experiencing a locking right knee at least once per month" and that he has "noticed this problem a year ago and the frequency is increasing from once every three months to once a month now."  Under the section entitled "Examiner's Summary And Elaboration Of All Pertinent Data" and the section entitled "Health Care Provider Comments" the physician indicated that the Veteran has right knee patellofemoral pain syndrome.      

In February 2008, the Veteran underwent a VA examination through QTC Medical Services (QTC).  He reported that he has been experiencing aching pain in the right knee brought on by physical activities.  The pain does not radiate, lasts for a couple of days once a month, and is improved with medication.  The Veteran denied any history of trauma, prosthetic implants, functional impairment, and any periods of incapacitation.  Following the examination, the examiner diagnosed the Veteran with a resolved right knee sprain.

VA outpatient treatment records from November 2008 to March 2009 reveal the Veteran's treatment and complaints of pain in his right knee and a diagnosis of arthralgia of the right knee.  November 2008 and February 2009 x-ray reports of the right knee showed no evidence of acute fracture, dislocation, malalignment, or effusion.  Then in an April 2009 record, the Veteran reported that the pain in his right knee had decreased.  

Most recently in October 2010, the Veteran underwent a second VA examination in connection with the claim on appeal.  He reported experiencing right knee pain since 2000 and has progressively gotten worse.  He currently treats the pain with nonsteroidal anti-inflammatory drugs (NSAID) and physical therapy, and x-ray results of the right knee were normal.  Following the examination, the examiner noted a patellar abnormality of subpatellar tenderness and diagnosed the Veteran with patellofemoral pain syndrome.  

When, after full review of the record and careful consideration of all procurable and assembled data a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility.  38 C.F.R. § 5107(b) (2010); Gilbert, 1 Vet. App. at 53-56.  In this case, the evidence of record shows that during active service in February 2008, the Veteran was assessed as having right knee patellofemoral pain syndrome.  He continued his complaints and treatment of right knee pain in VA outpatient treatment records from November 2008 to March 2009 and has reported that he has experienced right knee pain continually since service.  He currently has a diagnosis of right knee patellofemoral pain syndrome made by the October 2010 VA examiner.  The Veteran has made credible statements of continuity of symptoms associated with the right knee condition which is shown to have had its onset during service.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disorder is warranted.  


ORDER

Entitlement to service connection for a right knee disorder is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


